  Case 14-40589         Doc 34     Filed 03/05/19 Entered 03/05/19 12:02:17              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-40589
         OTIS EZELL GILBERT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/08/2014.

         2) The plan was confirmed on 02/23/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/14/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,410.00.

         10) Amount of unsecured claims discharged without payment: $38,664.28.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-40589        Doc 34       Filed 03/05/19 Entered 03/05/19 12:02:17                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $35,845.00
       Less amount refunded to debtor                          $1,045.00

NET RECEIPTS:                                                                                   $34,800.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,760.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,524.20
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,284.20

Attorney fees paid and disclosed by debtor:                 $1,240.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
3A AUTOMOTIVE                    Unsecured         155.00           NA              NA            0.00       0.00
ADVOCATE TRINITY HOSPITAL        Unsecured         672.00           NA              NA            0.00       0.00
Amerassist Ar Solution           Unsecured           0.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured          74.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured           6.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured          71.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured           9.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured          44.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured          64.00           NA              NA            0.00       0.00
AUTOPRTFIO                       Unsecured      5,369.00            NA              NA            0.00       0.00
AUTOPRTFIO                       Secured        2,200.00            NA              NA            0.00       0.00
AUTOPRTFIO                       Unsecured      2,000.00            NA              NA            0.00       0.00
BEST BUY                         Unsecured         611.00           NA              NA            0.00       0.00
CHICAGO IMAGING LTD              Unsecured          35.00           NA              NA            0.00       0.00
CHICAGO LAKE SHORE MED ASSOC     Unsecured          83.00           NA              NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         185.00        853.00          853.00        428.08        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         683.00           NA              NA            0.00       0.00
CITY OF DEKALB                   Unsecured         100.00           NA              NA            0.00       0.00
CLSMA/NWMFF                      Unsecured         426.00        372.00          372.00        186.69        0.00
COOK COUNTY CIRCUIT COURT        Unsecured         552.00           NA              NA            0.00       0.00
CREDITORS COLLECTION BUREAU      Unsecured         373.00           NA              NA            0.00       0.00
DANE COUNTY CLERK OF COURT       Unsecured         286.00           NA              NA            0.00       0.00
DANE COUNTY CLERK OF COURT       Unsecured         285.00        580.70          580.70        291.43        0.00
DELTA DENTAL OF RHODE ISLAND     Unsecured         191.00           NA              NA            0.00       0.00
EASTMAN DENTAL/AMISH PANDYA      Unsecured          48.00           NA              NA            0.00       0.00
ECP SVC                          Unsecured          48.00           NA              NA            0.00       0.00
ENTERPRISE RECOVERY SYSTEMS      Unsecured         330.00           NA              NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured           0.00           NA              NA            0.00       0.00
FIRST CASH ADVANCE               Unsecured         300.00           NA              NA            0.00       0.00
FIRST PREMIER BANK               Unsecured         417.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-40589        Doc 34     Filed 03/05/19 Entered 03/05/19 12:02:17                 Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim       Principal      Int.
Name                              Class   Scheduled      Asserted      Allowed        Paid         Paid
GALAXY INTERNATIONAL PURCHAS Unsecured            0.00           NA           NA            0.00       0.00
HARRIS & HARRIS               Unsecured         425.00           NA           NA            0.00       0.00
Hsbc Bank                     Unsecured         100.00           NA           NA            0.00       0.00
IL DEPT OF REVENUE            Priority          500.00           NA           NA            0.00       0.00
INTERNAL REVENUE SERVICE      Priority       2,938.00       4,127.15     4,127.15      4,127.15        0.00
INTERNAL REVENUE SERVICE      Priority          781.00           NA           NA            0.00       0.00
INTERNAL REVENUE SERVICE      Priority       1,018.00            NA           NA            0.00       0.00
INTERNAL REVENUE SERVICE      Priority       1,806.00            NA           NA            0.00       0.00
INTERNAL REVENUE SERVICE      Priority       1,810.00            NA           NA            0.00       0.00
INTERNAL REVENUE SERVICE      Priority       1,850.00            NA           NA            0.00       0.00
INTERNAL REVENUE SERVICE      Priority       1,989.00            NA           NA            0.00       0.00
INTERNAL REVENUE SERVICE      Unsecured      6,266.00     18,080.86     18,080.86      9,073.97        0.00
LEGAL HELPERS                 Unsecured           0.00           NA           NA            0.00       0.00
MAGNUM INSURANCE              Unsecured          51.00           NA           NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT IN Unsecured       1,001.00            NA           NA            0.00       0.00
MQC COLLECTIONS               Unsecured          14.00           NA           NA            0.00       0.00
NORTHWESTERN MEDICAL FACILITY Unsecured          37.00           NA           NA            0.00       0.00
NORTHWESTERN MEDICAL GROUP Unsecured            117.00           NA           NA            0.00       0.00
NORTHWESTERN MEMORIAL HOSPIT Unsecured       1,166.00            NA           NA            0.00       0.00
NORTHWESTERN ORTHOPAEDIC INS Unsecured          374.00           NA           NA            0.00       0.00
PATELCO CREDIT UNION          Unsecured         230.00           NA           NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC   Unsecured         500.00           NA           NA            0.00       0.00
PERITUS PORTFOLIO SERVICES    Secured       11,125.00     12,347.94     12,347.94     12,347.94     973.83
PERITUS PORTFOLIO SERVICES    Unsecured      1,549.00            NA           NA            0.00       0.00
PNC BANK                      Unsecured         423.00           NA           NA            0.00       0.00
PRAIRIE STATE COLLEGE         Unsecured      1,173.00            NA           NA            0.00       0.00
QUANTUM3 GROUP LLC            Unsecured      1,134.00            NA           NA            0.00       0.00
ROBERT THRUMAN LCSW           Unsecured         162.00           NA           NA            0.00       0.00
SHAWN DAVIES MD               Unsecured         180.00           NA           NA            0.00       0.00
ST IL TOLLWAY AUTHORITY       Unsecured           0.00      6,150.60     6,150.60      3,086.71        0.00
Swedish Covenant Hospital     Unsecured         532.00           NA           NA            0.00       0.00
T MOBILE                      Unsecured         510.00           NA           NA            0.00       0.00
TOWN OF CICERO                Unsecured          50.00           NA           NA            0.00       0.00
URO Partners LLC              Unsecured           3.00           NA           NA            0.00       0.00
VILLAGE OF LANSING            Unsecured         250.00           NA           NA            0.00       0.00
WATERFORD SQUARE APTS         Unsecured      2,942.00            NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-40589         Doc 34      Filed 03/05/19 Entered 03/05/19 12:02:17                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $12,347.94         $12,347.94           $973.83
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $12,347.94         $12,347.94           $973.83

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $4,127.15          $4,127.15              $0.00
 TOTAL PRIORITY:                                          $4,127.15          $4,127.15              $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,037.16         $13,066.88              $0.00


Disbursements:

         Expenses of Administration                             $4,284.20
         Disbursements to Creditors                            $30,515.80

TOTAL DISBURSEMENTS :                                                                      $34,800.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
